Citation Nr: 0839179	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  05-23 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for a left leg disorder 
with degenerative joint disease and heel spurs associated 
with residuals of a right knee injury with patellectomy 
(hereinafter a left leg disability), currently rated as 30 
percent disabling.   



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The veteran served on active duty from June 1963 to January 
1969.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Chicago, Illinois, (hereinafter RO).  

In April 2006, a claim for service connection for depression 
as secondary to a service connected left leg disability was 
filed on behalf of the veteran, and the RO is directed to 
conduct the appropriate development of this matter. 

The appeal requires additional development, and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


REMAND

In the November 2008 presentation to the Board, the veteran's 
representative noted that the veteran was last afforded a VA 
examination of his left leg in August 2003, and that a remand 
of the case to afford the veteran a VA examination should be 
considered.  The record is unclear as to whether the 
veteran's service-connected left leg disability has worsened 
since the August 2003 VA examination, although there is some 
indication of worsening.  (See eg. June 2005 VA outpatient 
record reflecting that the veteran requested a scooter due to 
his left leg pain and a November 2005 statement by a private 
physician).  As such, and in light of the contentions of the 
veteran's representative, the Board concludes that a VA 
examination of the veteran's left leg is necessary in this 
case in order to comply with the duty to assist the veteran.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See 
also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (finding 
that fulfillment of the statutory duty to assist includes the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of the 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one).  
The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).  The Board has 
considered whether another rating code is "more appropriate" 
than the one used by the RO.  See Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995). 

In the instant case, the record reflects that the veteran has 
neurological impairment of the left leg.  Specifically, the 
veteran's private physician, S.D.D., M.D., has indicated that 
the veteran has reflex sympathetic dystrophy (RSD) which is 
related to the veteran's service-connected left leg 
disability.  See July 2000 statement of S.D.D., M.D. (opining 
that RSD is a residual of surgical treatment for his service-
connected left leg disability); February 2005 statement of 
S.D.D., M.D (opining that RSD is causally related to his 1964 
service injury).  The extent of neurological impairment of 
the left leg has not yet been considered by the RO.  On 
remand, the RO will be asked to consider whether a separate 
rating for neurological disability is appropriate.  

The record also reveals that the veteran was found to be 
entitled to benefits from the Social Security Administration 
(SSA) beginning in July 2004.  The medical records upon which 
the SSA made its determination have not been associated with 
the claims file.  Inasmuch as the VA is on notice of the 
potential existence of these records, the records should be 
obtained prior to any further appellate review of this case.  
See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); see 
generally Murincsak v. Derwinski, 2 Vet. App. 363, 372-73 
(1992).  

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact SSA and request 
copies of any records considered in the 
veteran's award of SSA benefits.  Only 
the evidence not already of record is to 
be associated with the claims file.  The 
attempts made to secure this evidence 
must be documented in the claims file by 
the RO.  If after making reasonable 
efforts to obtain these records the RO is 
unable to secure same or they are 
unavailable, the RO must briefly explain 
the efforts that the RO made to obtain 
these records.  The veteran must then be 
given an opportunity to respond.

2.  The veteran must be afforded a VA 
examination to determine the current 
extent of the impairment resulting from 
his service-connected left leg disorder.  
The claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  All 
pertinent symptomatology and findings 
must be reported in detail.  Any 
indicated special diagnostic tests that 
are deemed necessary for an accurate 
assessment must be conducted.  Any 
further indicated special studies must be 
conducted and all clinical findings 
reported in detail.  The examiner must 
record pertinent medical complaints, 
symptoms, and clinical findings.

The examiner must state the ranges of 
motion of the left knee and foot in 
degrees, noting the normal range of 
motion of the knee and foot determine 
whether there is weakened movement, 
excess fatigability, or incoordination 
attributable to the service-connected 
disorder expressed, if feasible, in terms 
of the degree of additional range of 
motion loss or favorable or unfavorable 
ankylosis due to any weakened movement, 
excess fatigability, or incoordination; 
and express an opinion as to whether pain 
in the left leg could significantly limit 
functional ability during flareups or 
during periods of repeated use, noting, 
if feasible, the degree of additional 
range of motion loss or favorable or 
unfavorable ankylosis due to pain on use 
or during flareups.  The degree of any 
neurological impairment due to RSD in the 
left leg should also be assessed. 

Additionally, the examiner must provide 
an opinion as to whether the veteran's 
complaints are consistent with the 
objective clinical findings, and whether 
the left leg disability limits his 
ability to work, or affects his ability 
to obtain and maintain substantially 
gainful employment.  A complete rationale 
for all opinions must be provided.  The 
report prepared must be typed.

3.  Thereafter, the must be readjudicated 
by the RO.  The adjudication should 
consider whether a separate rating under 
38 C.F.R. § 4.124a should be assigned for 
any neurological disability in the left 
leg resulting from RSD.  If this 
readjudication does not result in a 
complete grant of all benefits sought by 
the veteran, the veteran and his 
representative must be provided a 
supplemental statement of the case and an 
appropriate period of time must be 
allowed for response.  Thereafter, the 
case must be returned to the Board.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

